Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Amendment
The amendment filed on 07/02/2021 has been entered. Claims 1-2 have been amended and are hereby entered. Applicant’s amendments to the Specification, and to claims 1-2, have overcome the previously set forth objections in the Non-Final Office Action dated 04/27/2021. Claims 3-11 are new. Claims 1-11 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows:
Independent claim 2 lines 15-17 reading: “repeating the preceding steps [[a)-d)]] for [[an ]]n the opposite rail, wherein n is an integer having a value of at least 1” should be swapped with lines 18-19 of claim 2 reading: “wherein the first rod, the second rod, the third rod and the fourth rod extend from the first baluster to one of a second baluster and a post”.
claim 2 lines 15-19 should read: 
- - wherein the first rod, the second rod, the third rod and the fourth rod extend from the first baluster to one of a second baluster and a post, and
repeating the preceding steps [[a)-d)]] for [[an ]]n the opposite rail, wherein n is an integer having a value of at least 1. - - 
EXAMINER’S COMMENT
The above mentioned Examiner’s amendments was made for the sake of clarity in independent claim 2. Further, the amendments avoid the use of a 35 U.S.C. 112b rejection.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CA 2638709 A1 (Liefke), FR 1478567 A (Dubly), US 4146212 A (Lermer), and CH 322154 A (Moritz) each disclose various aspects of the claimed invention but none alone or in combination, disclose or teach, the claimed invention. Further applicants arguments and amendments overcome the previously set forth rejection by positively claiming that each rod extends from the at least one baluster to one of a post and another baluster in both independent claims. Previously, the rods were not required to extend from the at least one baluster to one of a post and another baluster, and therefore Dubly was used as a teaching reference in combination with Liefke, to reject the claims. However, the new amendment requiring the rods to extend between the at least on baluster and a post, or between the at least one baluster and another baluster, would require the rods of Dubly to be extended in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678